This is an original proceeding in habeas corpus to be let to bail. Petitioner alleges that she was convicted on a plea of guilty in the county court of Oklahoma county of a violation of the prohibitory liquor law, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail, and that she intends to appeal from said judgment to the Criminal Court of Appeals, that she made application to the county judge that he fix the bond pending appeal, and that the judge has refused to fix any bond, and that for that reason she is denied her right of appeal, and she prays that bond be fixed. Upon said petition, a writ was issued returnable on September 11, 1930, at 10 o'clock a.m. The county attorney did not appear, and the issuance of the writ is not contested.
It appearing to the court from the verified petition that petitioner is entitled to bail pending the time within which appeal may be taken, and, in case appeal is taken within said time, until said appeal shall be determined, it is therefore ordered that bail be allowed said petitioner in the sum of $500, conditioned as provided by law and to be approved by the court clerk of Oklahoma county. *Page 295